DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application with respect to claims 1-20, filed on August 25, 2021, wherein claims 1-20 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed  on 08/25/2021 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s:
	(I) Applicant’s arguments in page 9-10, recites, “determining to utilize a sleep mode of processing related to performing measurements in the unlicensed spectrum during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE”... However, the Applicant respectfully submits that this is an oversimplification at least because the "sleep mode" as recited in claim 1 is more than merely an absence of a reference single within a single DRX interval, and thus, this is not analogous to the term sleep mode processing as recited in claim 1. Specifically, paragraph [0002] of the originally filed application discloses that, "the UE may be configured with a connected discontinuous reception (C-DRX) cycle that includes onDurations during which the UE is configured to be in an active mode of processing" and alternatively, "during a C-DRX cycle, when an onDuration is not scheduled, the UE has an opportunity to enter a sleep mode and conserve power." (See Application, [0002])”.

	(i) Examiner’s response: The examiner respectfully disagrees. In response to the arguments as stated above, the examiner’s rejection is based on the limitations of the claims, not on the basis of the recited specification/disclosure. Therefore, Dalsgaard’s teaching in  para [0082], the DRX interval is equivalent to “sleep mode”. Further, Dalsgaard teaches in para may follow normal DRX operation (in other words to enter sleep mode if not scheduled). When the UE does not detect presence of the DRS during the DTxW (e.g. one DRS occasion) the UE shall try to receive one additional DRS during one of the following DTxW occasions. In other words, during the period where the UE would otherwise be allowed to sleep (in DRX). Once the UE receives one additional DRS (or in some embodiments the number of DRS equal to the lost or missing DRS during on-duration(s)) the UE can revert to DRX aligned measurements”. See MPEP, 
VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
	Therefore, the arguments are traversed.
(II) Applicant’s arguments in page 10, recites, “by tuning a receiver to no longer listen for control channel information during the DMTC"...
	(ii) Examiner’s response: Applicant’s arguments are based on the amended limitation. Hence said arguments are moot. Further, see the rejection below:
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al (US 2019/0021052 A1), hereinafter, “Kadiri” in view of Dalsgaard et al (US 2019/0313324 A1), hereinafter, “Dalsgaard” further in view of Novlan et al (US 2016/0302230 A1), hereinafter, “Novlan”.
Regarding claims 1 and 16,  Kadiri teaches: A method and UE, comprising: at a user equipment (UE) connected to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”), the UE and the network configured with a Connected Discontinuous Reception (C-DRX) functionality (Kadiri: para [0025], “Connected Mode C-DRX” cycle, where UE may monitor a PDCCH), the C-DRX functionality including a cycle with at least one onDuration (Kadiri: para [0038], “onDuration” (activity period));
a transceiver configured to establish a connection to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”);
the UE further configured with carrier aggregation (CA) (Kadiri: para [0011], “Carrier Aggregation”), in an unlicensed spectrum (Kadiri: para [0023], “unlicensed SCell”), CA in the unlicensed spectrum including a primary component carrier (PCC) (Kadiri: para [0039], “PCC”), served by the primary cell (Kadiri: fig 3B, [0051], “a primary component carrier may be referred to as a primary cell (PCell)”); on a frequency band in the licensed spectrum (Kadiri: fig 2A, where Pcell on LTE, i.e., on licensed band, para [0054], “PCell” in licensed band/carrier), and 
a secondary component carrier (SCC) (Kadiri: para [0025], “SCC”), served by a secondary cell on a frequency band in an unlicensed spectrum (Kadiri: para [0023], para [0052]), 
CA in the unlicensed spectrum further including a reference signal (DRS) (Kadiri: fig 3B, para [0101]-[0110], [0036]), 
 Kadiri does not explicitly teach: wherein the DMTC occasion is subsequent to the first onDuration; determining at least one subframe of a first onDuration  for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell; and determining to utilize a sleep mode of processing related to performing measurements in the unlicensed spectrum during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration; monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration.
However, Dalsgaard in the same field of endeavor teaches: wherein the DMTC occasion is subsequent to the first onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132); 
determining at least one subframe of a first onDuration (Dalsgaard: fig 3, the first detected on-Duration at 3131, para [0071]) for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell (Dalsgaard: fig 3, para [0073],  where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]); and 
determining to utilize a sleep mode (Dalsgaard: para [0082], where, determine missing reference signal within a single DRX interval (equivalent to “sleep mode processing”)) of processing related to performing measurements in the unlicensed spectrum (Dalsgaard: fig 3, para [0070], where, “Licensed Assisted Access {LAA) systems” includes “unlicensed spectrum”, para [0066]) during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration (Dalsgaard: fig 3, para [0070]-[0078], where, UE monitors the PDCCH {Physical Downlink Control Channel). Besides onDuration, the Active Time includes e.g. the time when UE's DRX-Inactivity Timer is running. The DRX-Inactivity Timer runs for a number of consecutive subframes after PDCCH indicates initial user data transmission for the UE. The network knows that the UE has the receiver powered on during the Active Time, as the specified rules work in such way that {expect in error cases) both the network and the UE have the same understanding of UE's Active Time. UE may be receiving or measuring also outside the Active Time); 
	monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132);
Kadiri with the teaching of Dalsgaard, to incorporate the “monitoring DMTC occasion” for the advantage of saving power during a cycle, referred to as the DRX cycle (Dalsgaard: para [0073]).
Neither Kadiri nor Dalsgaard explicitly teach, however, Novlan teaches: determining, prior to the DMTC occasion that a type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion; and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE; and by tuning a receiver to no longer listen for control channel information during the DMTC.
determining, prior to the DMTC occasion (Novlan: fig 10), that a type of neighbor cell measurement (Novlan: para [0107]) in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods may also be configured independently, hence configuration of unlicensed band is not performed within the next DMTC occasion in order to support efficient data transmission on unlicensed spectrum);
and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods); 
and by tuning a receiver to no longer listen for control channel information during the DMTC (Novlan: Table 2, 3A-3B, para [0163]-[0167], where, “The UE may not be expected to be scheduled in the subframe since the UE may not support operation based on the new number of OFDM symbols. Alternatively, the UE considers the control signaling is not decoded correctly and discards the signaling”)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “determining, prior to the DMTC occasion that a type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion; and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE; and by tuning a receiver to no longer listen for control channel information during the DMTC, taught by Novlan into the system of  Kadiri and Dalsgaard in order to utilizing the transmission scheme as the ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE. 
	Regarding claim 2,  Kadiri modified by Dalsgaard further modified by Novlan further teaches: wherein a duration of the at least one subframe of the first onDuration is less than a duration of the first onDuration (Dalsgaard: fig 3, para [0073], where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]);
Regarding claim 3,  Kadiri further teaches: wherein the first downlink signal transmitted by the secondary cell comprises a signal intended for the UE (Kadiri: para [0023]-[0024]).
Regarding claims 4 and 18,  Kadiri further teaches: wherein the first downlink signal transmitted by the secondary cell comprises a signal intended for a further UE (Kadiri: fig 2B, “UE CA timeline for Scell configuration”, and fig 4, step 402, para [0111]-[0113], further, see para [0023], where, Scell transmits PDCCH every one ms which is intended for further UE).
Regarding claim 5,  Kadiri further teaches: wherein the at least one measurement corresponding to the secondary cell is based on radio resource management (RRM) (Kadiri: see para [0117]).

Regarding claim 6,  Kadiri modified by Dalsgaard further modified by Novlan further teaches: wherein the type of neighbor cell measurement is intra-frequency neighbor cell measurement (Novlan: para [0107]).
Regarding claim 7,  modified by Dalsgaard further modified by Novlan further teaches: wherein the at least one subframe of the first onDuration includes a first subframe and a second subframe (Novlan: fig 5-6, para [0140]).
Regarding claims 8, 9, 13 and, 17,  Kadiri modified by Dalsgaard further modified by Novlan further teaches: wherein when the first downlink signal transmitted by the secondary cell is not detected during the at least one subframe, utilizing the active mode of processing related to performing the at least one measurement corresponding to the secondary cell (Kadiri: fig 2C, para [0014]) during the DMTC occasion (Novlan: fig 3, para [0073]-[0078]);
wherein performing the at least one measurement corresponding to the secondary cell during the DMTC occasion (Novlan: fig 11 and 12, para [0110]-[0111]); 
includes monitoring a first subframe of the DMTC occasion for a DRS broadcasted by the secondary cell (Dalsgaard: fig 3, para [0073]-[0078], where, DRS is detected).
monitoring the first subframe of the DMTC occasion for a second downlink signal transmitted by the secondary cell (Dalsgaard: fig 3, para [0073], where, DRS is detected); and 
when one of the DRS broadcasted by the secondary cell or the second downlink signal transmitted by the secondary cell is detected during the first subframe of the DMTC occasion (Novlan: fig 11 and 12, para [0110]-[0111]) initiating the sleep mode of processing related to performing the at least one measurement corresponding to the secondary cell for the remaining subframes of the DMTC occasion (Novlan: fig 10, para [0095]).
Regarding claims 10 and 19,  Kadiri further teaches: A method, comprising: at a user equipment (UE) connected to a primary cell of a network (Kadiri: fig 1, para [0034], “PCell”),  the UE and the network configured with a Connected Discontinuous Reception {C-DRX) functionality (Kadiri: para [0025], “Connected Mode C-DRX” cycle, where UE may monitor a PDCCH),  the C-DRX functionality including a cycle with at least one onDuration (Kadiri: para [0038], “onDuration” {activity period));
the UE further configured with carrier aggregation {CA) in an unlicensed spectrum (Kadiri: para [0011], “Carrier Aggregation”), in an unlicensed spectrum {: para [0023], “unlicensed SCell”), CA in the unlicensed spectrum including a primary component carrier (PCC) (Kadiri: para [0039], “PCC”), served by the primary cell (Kadiri: fig 3B, [0051], “a primary component carrier may be referred to as a primary cell (PCell)”); on a frequency band in the licensed spectrum (Kadiri: fig 2A, where Pcell on LTE, i.e., on licensed band, para [0054], “PCell” in licensed  band/carrier), and 
CA in the unlicensed spectrum further including a reference signal (DRS) monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (Kadiri: fig 3B, para [0101]-[0110], [0036]);
 does not explicitly teach: wherein the DMTC occasion; However, Dalsgaard in the same field of endeavor teaches: wherein the DMTC occasion is subsequent to the first onDuration (Dalsgaard: fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132); 
determining at least one subframe of a first onDuration (Dalsgaard: fig 3, the first detected on-Duration at 3131, para [0071]) for the UE to utilize an active mode of processing related to performing at least one measurement corresponding to the secondary cell (Dalsgaard:  fig 3, para [0073],  where, UE may perform measurement on the first detected on-Duration at 3131,  see further para [0074]-[0078]); and 
determining to utilize a sleep mode (Dalsgaard: para [0082], where, determine missing reference signal within a single DRX interval {equivalent to “sleep mode processing”)) of processing related to performing measurements in the unlicensed spectrum (Dalsgaard: fig 3, para [0070], where, “Licensed Assisted Access (LAA) systems” includes “unlicensed spectrum”, para [0066]) during the DMTC occasion based on detecting a first downlink signal transmitted by the secondary cell during the at least one subframe of the first onDuration (Dalsgaard:  fig 3, para [0070]-[0078], where, UE monitors the PDCCH (Physical Downlink Control Channel). Besides on Duration, the Active Time includes e.g. the time when UE's DRX-Inactivity Timer is running. The DRX-Inactivity Timer runs for a number of consecutive subframes after PDCCH indicates initial user data transmission for the UE. The network knows that the UE has the receiver powered on during the Active Time, as the specified rules work in such way that {expect in error cases) both the network and the UE have the same understanding of UE's Active Time. UE may be receiving or measuring also outside the Active Time ); 
monitoring timing configuration (DMTC) occasion that occurs outside of the at least one onDuration (Dalsgaard:  fig 3, instance 303, detected DMTC occasion, see para [0071], where, subsequent occurrence of DMTC 303 of the first occurrence at the beginning of the frame appear between the first detected on-Duration at 3131 and  the second on-Duration at 3132);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Kadiri with the teaching of Dalsgaard, to incorporate the “monitoring DMTC occasion” for the advantage of saving power during a cycle, referred to as the DRX cycle (Dalsgaard: para [0073]).
Neither  Kadiri nor Dalsgaard explicitly teach, however, Novlan teaches: determining, prior to the DMTC occasion (Novlan:  fig 10), that a type of neighbor cell measurement (Novlan: para [0107]) in the unlicensed spectrum is not to be performed by the UE during the DMTC occasion (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods may also be configured independently, hence configuration of unlicensed band is not performed within the next DMTC occasion in order to support efficient data transmission on unlicensed spectrum);
and determining that the type of neighbor cell measurement in the unlicensed spectrum is not to be performed by the UE (Novlan: fig 10-12, para [0139]-[0141], where, different signaling methods (e.g. physical vs. higher layer signaling) may be utilized to control the UE RRM and CSI measurement behavior on DRS occasions within DMTC periods respectively. The valid measurement periods for determining whether the UE can skip CSI or RRM measurement on subsequent DMTC periods); 
	and by tuning a receiver to no longer listen for control channel information during the DMTC (Novlan: Table 2, 3A-3B, para [0163]-[0167], where, “The UE may not be expected to be scheduled in the subframe since the UE may not support operation based on the new number of OFDM symbols. Alternatively, the UE considers the control signaling is not decoded correctly and discards the signaling”)).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of  Kadiri and Dalsgaard with the teaching of Novlan, to incorporate the “monitoring of DMTC occasion” for the advantage of utilizing this scheme is the ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE (Novlan: para [0100]).
Regarding claim 11,  Kadiri further teaches:  The method of claim 10, wherein detecting one of a DRS broadcasted by the SCC or the downlink signal transmitted by the secondary cell comprise determining whether a predetermined condition has been satisfied (Kadiri: para [0026], where, “secondary cell activation condition has been satisfied, the secondary cell activate state including a dormant SCell state. Moreover, the UE may operate at least in the dormant SCell state”), wherein the predetermined condition is based on performing radio resource management (RRM) measurements (Kadiri: see para [0117]).

 further teaches:  The method of claim 11, wherein the RRM measurements include at least one of a reference signal received power (RSRP) or a reference signal received quality (RSRQ) (Kadiri: para [0127]).

Regarding claim 14,  Kadiri further teaches:  The method of claim 10, wherein the network is an LTE network (Kadiri: fig 2C, para [0022]).

Regarding claim 15,  Kadiri further teaches:  The method of claim 10, wherein the primary cell is an Evolved Node B (eNB) (Kadiri: fig 2C, para [0022]).
Regarding claim 20,  Kadiri further teaches:  The UE of claim 19, wherein the downlink signal transmitted by the secondary cell comprises a signal intended for a further UE (Kadiri: see para [0023], where, Scell transmits PDCCH every one ms which is intended for further UE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461